DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 28 June 2021.
Claims 1-20 are pending and have been presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 14, 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,080,186. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1 and 14 of the instant application are directed to a method that performs a series of steps.  Claim 1 of the ‘186 is directed to a storage device that includes a controller which implements specific functionality in the storage device.  The functions performed by the controller are the same as that of the method.  Therefore, when the storage device of the ‘186 patent is utilized, the storage device will function exactly the same as the method of the instant application.  The functions performed by the controller anticipate the method of the instant application.

11,080,186
17/359,873
1. A storage device, comprising: a power management integrated circuit chip; 
(A) a plurality of non-volatile memories configured to receive power from the power management integrated circuit chip; and a controller configured to control the non-volatile memories, 
(B) wherein the controller checks a state of the power during a read operation and a write operation on the non-volatile memories and, 
(D) when a power failure is detected in at least one of the non-volatile memories, implements a power failure detection mode regarding the read operation and the write operation on all of the non-volatile memories, 
(C) wherein the controller detects power failure when a read voltage and a write voltage provided to the non-volatile memories are temporarily interrupted, 
(E) transmits an alarm signal to a host when power failure is detected in at least one of the non-volatile memories, 
(F) and transmits an alarm cancellation signal to the host when power failure is not detected in all of the non-volatile memories after the alarm signal is transmitted.
1. A method comprising: 
(A) supplying power from a power management integrated circuit to a plurality of non-volatile memories; 
(B) checking a state of the power during a read operation and/or a write operation of each of the plurality of the non-volatile memories; 
(C) detecting a power failure when a read voltage and/or a write voltage provided to at least one of the plurality of non-volatile memories is temporality interrupted; 
(D) when the power failure is detected in the at least one of the plurality of non-volatile memories, implementing a power failure detection mode 
(E) and transmitting an alarm signal to an external device; 
(F) and when the power is detected to be normal in the at least one of the plurality of non-volatile memories after the alarm signal is transmitted, transmitting an alarm cancellation signal to the external device.
Claim 2
Claims 3 and 5
1. A storage device, comprising: a power management integrated circuit chip; 
(A) a plurality of non-volatile memories configured to receive power from the power management integrated circuit chip; and a controller configured to control the non-volatile memories, 
(B) wherein the controller checks a state of the power during a read operation and a write operation on the non-volatile memories and, 
(D) when a power failure is detected in at least one of the non-volatile memories, implements a power failure detection mode regarding the read operation and the write operation on all of the non-volatile memories, 
(C) wherein the controller detects power failure when a read voltage and a write voltage provided to the non-volatile memories are temporarily interrupted, 
(E) transmits an alarm signal to a host when power failure is detected in at least one of the non-volatile memories, 
(F) and transmits an alarm cancellation signal to the host when power failure is not detected in all of the non-volatile memories after the alarm signal is transmitted.
14. A method comprising: 
(A) supplying power from a power management integrated circuit to a plurality of storage devices, each of the plurality of storage devices including a non-volatile memory; 
(B) checking a state of the power during a read operation and/or a write operation of the plurality of storage devices; 
(C) detecting a power failure of at least one of the plurality of storage devices by performing a self-diagnosis operation of the at least one of the plurality of storage devices; 
(D) when the power failure is detected in the at least one of the plurality of storage devices, implementing a power failure detection mode 
(E) and transmitting an alarm signal to an external device; 
(F) and when the power is detected to be normal in the at least one of the plurality of storage devices after the alarm signal is transmitted, transmitting an alarm cancellation signal to the external device.
17. The method of claim 14, 
(C) wherein the power failure is detected when a read voltage and/or a write voltage provided to the at least one of the plurality of storage devices is temporarily interrupted.
Claim 2
Claim 20


Allowable Subject Matter
Claims 10-13 are allowed.
Claims 2, 4, 6-9, 15-16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2015/0153802: discloses a power management chip, managing power sent to non-volatile memories and implementing a power failure detection mode.
2017/0315889: discloses handling a write operation when there is a power failure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136